Citation Nr: 0501607	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  02-05 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Evaluation of post-traumatic stress disorder, currently rated 
as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.  The rating decision 
assigned an initial 30 percent rating for post-traumatic 
stress disorder, effective from March 23, 2001.  A June 2004 
rating decision changed the 30 percent rating to 50 percent 
effective from March 23, 2001.

The Board remanded the case to the RO in December 2003.


FINDING OF FACT

The veteran's post-traumatic stress disorder produces total 
occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for post-traumatic 
stress disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION
Factual background

On VA evaluation in March 2001, it was reported that the 
veteran had had a global assessment of functioning score of 
51 in August 1999.  He reported sleep disturbance with 
frequent combat nightmares, appetite and mood disturbance, 
and intrusive thoughts about combat.  He expressed 
hopelessness about his situation and concerns about how he 
would survive in the future.  He stated that his combat 
experience continued to haunt him.  He stated that he still 
sees the American boys falling.  He attributed his divorces 
to the symptoms which affect him, specifically nightmares, 
restless sleep, and difficulties adjusting to civilian life.  
He was very stressed.  He was planning to move to be near a 
son who could provide emotional assistance.  The assessment 
was PTSD, chronic, severe, depression.  

The veteran's son wrote a letter received in March 2001 which 
indicates that the veteran's mental health was under severe 
stress.  

On VA evaluation in June 2001, the veteran reported that he 
continued to have nightly nightmares with screaming and 
fighting.  Clinically he was cooperative and his speech was 
articulate.  His mood was depressed at times, his affect was 
preoccupied, and his thought processes were logical.  He 
reported flashbacks of World War II and no hallucinations.  
His memory was 4/4, 1/4 after 5 minutes, and 3/4 with clues.  
The serial 7's reported were 100, 93, and 88.  Judgment and 
insight were adequate.  Axis IV was severe and the global 
assessment of functioning was 45.  

On VA evaluation in August 2001, the veteran was confused and 
did not recall that the psychiatrist seeing him was the 
psychiatrist who had seen him in June 2001.

On VA examination in August 2001, the veteran reported that 
nightmares occurred now about once a month.  He complained of 
chronic sleep problems and some hypervigilance.  He denied a 
particularly increased startle response, and complained of 
some paranoia.  He had no hallucinations.  He reported many 
intrusive World War II memories.  He denied severe temper or 
anger management problems.  He admitted to occasional verbal 
arguments.  He denied homicidal and suicidal ideation.  He 
complained of depression and crying easily.  He denied severe 
anxiety, panic, and shaky spells.  He was complaining of 
World War II flashbacks triggered by loud noises, 
helicopters, and planes.  He complained of some recent memory 
problems.  On mental status examination, he was nicely 
dressed and groomed and he was appropriate and cooperative 
for the examination.  He was tearful at times during the 
interview.  His affect and mood were depressed.  His speech 
was coherent and his thought process was linear.  Content of 
thought revealed no evidence of a psychosis, no loosening of 
associations, and no homicidal, suicidal, or paranoid 
ideation evident.  He was oriented times 4 with good recent 
and remote memory and good recall and cognitive functions 
grossly intact.  His insight and judgment were fair to good.  
Axis IV was psychosocial and environmental stressors moderate 
to severe secondary to post-traumatic stress disorder, sleep 
disturbance, and depression.  His global assessment of 
functioning was 50 currently and over the past year.  

H.H. stated in January 2002 that she had become aware of the 
veteran's severe depression.  She talked to him when she 
could get him to answer the phone and when she drove out to 
check on him.  He needed support from the VA since he went 
without food often and did not talk about it.  She had 
observed him for some time and come to realize that he is 
disturbed by the flashbacks of the war.  

In February 2002, the veteran called VA and reported that he 
needed to speak to a psychiatrist.  He was crying and had not 
eaten and was talking of suicide.  Two hours later, the 
veteran's friend H.H. called VA and reported that the veteran 
was very withdrawn.  Later that day, a VA health care 
provider called the veteran's friend, who said she was 
concerned about the veteran because he was not eating and was 
losing weight and was not doing self care the way he should.  
She thought he might be depressed and noted that he cried 
occasionally and had made references to suicide.   Later that 
day, H.H. called a VA psychiatrist and stated that he was 
very withdrawn and depressed.

Later in February 2002, the veteran was seen by VA.  He was 
extremely depressed by life circumstances, stating that he 
was heavily impacted by the aging process and his current 
decline.  He was becoming decreasingly disabled and reliant 
on others.  He felt depressed, he had sleep and appetite 
disturbance, and he felt tiredness on awakening.  He reported 
low energy and becoming tearful at times, with a bleak 
outlook for the future.  He denied suicidal ideation.  
However, he had felt so bad physically, that at time he had 
felt that it would be a blessing to die.  He was not assessed 
as a danger to himself at the time.  

On VA evaluation in March 2002, the veteran stated that he 
continued to be depressed due to an extremely stressful life 
circumstance.  He reported that H., his new female friend 
that he had met at the Elk's Club 2 months beforehand, had 
moved in with her teenage son, A., who had taken over the 
place.  At her insistence, he had had his will changed to 
make her the sole heir to his estate.  He was very upset by 
his situation.  The assessment was severe post-traumatic 
stress disorder, depression, and life circumstances which 
seemed to entail the exploitation of an elderly person with 
compromised mental abilities, including impaired judgment and 
difficulty in protecting his interests and property.  

Two days later, the veteran was evaluated by VA.  He was 
living with a woman who he met about 2 months beforehand.  He 
had told her that she could have his home if she cared for 
him until he died.  Today, he seemed happy with the 
situation.  He seemed to be aware of the consequences of the 
situation.  H. came in and described severe depressive 
symptoms.  The veteran had reported that he was going out 
into the desert to die.  He had had crying spells.  He was 
irritable, and his sleep was variable.  He still had some 
nightmares, but not as frequently.  His appetite was good and 
his weight was stable.  He was working around his property.  
He was gardening.  Clinically, his memory was 1.5/3 after 5 
minutes with and without prompting.  His dress, hygiene, and 
behavior was appropriate.  His mood was euthymic, his thought 
processes were linear, and his thought content and speech 
were unremarkable.  It was concluded that the veteran 
appeared to be in control of his faculties and that it did 
not appear that he was being taken advantage of, as the 
situation seemed to be mutually beneficial.

On VA evaluation in May 2002, the veteran reported that H. 
was gone and that he was relieved about that.  He stated that 
he had been approved for a VA home health program.  The 
assessment was severe post-traumatic stress disorder, 
depression, and life circumstance.  

On VA home visit in May 2002, the veteran greeted the 
visitors as they arrived and was cordial and receptive.  The 
assessment was severe post-traumatic stress disorder, major 
depression, and life circumstance, with a high risk frail 
veteran with very limited support system.  He indicated that 
he may only be living in his current situation for a few 
months and was hopeful that he had sold his property and his 
plans were to move close to his son.  

In May 2003, phone calls and reports from the supervisor of 
VA home health indicated that inappropriate behaviors were 
reported.  The veteran denied all allegations and was advised 
that the 3 providers had been consistent in their reports.  

Pertinent law and regulations

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

Post-traumatic stress disorder is rated under the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The General Rating Formula for Mental Disorders provides:
  
Total occupational and social impairment, due to such symptom
s as:  
  gross impairment in thought processes or communication; per
sistent  
  delusions or hallucinations; grossly inappropriate behavior
;  
  persistent danger of hurting self or others; intermittent i
nability  
  to perform activities of daily living (including maintenanc
e of  
  minimal personal hygiene); disorientation to time or place;
 memory  
  loss for names of close relatives, own occupation, or own n
ame .......... 100  
Occupational and social impairment, with deficiencies in most
 areas,  
  such as work, school, family relations, judgment, thinking,
 or mood,  
  due to such symptoms as: suicidal ideation; obsessional rit
uals which  
  interfere with routine activities; speech intermittently il
logical,  
  obscure, or irrelevant; near-
continuous panic or depression affecting  
  the ability to function independently, appropriately and ef
fectively;  
  impaired impulse control (such as unprovoked irritability w
ith  
  periods of violence); spatial disorientation; neglect of pe
rsonal  
  appearance and hygiene; difficulty in adapting to stressful
  
  circumstances (including work or a worklike setting); inabi
lity to  
  establish and maintain effective relationships ............
........... 70  
Occupational and social impairment with reduced reliability a
nd  
  productivity due to such symptoms as: flattened affect;  
  circumstantial, circumlocutory, or stereotyped speech; pani
c attacks  
  more than once a week; difficulty in understanding complex 
commands;  
  impairment of short- and long-
term memory (e.g., retention of only  
  highly learned material, forgetting to complete tasks); imp
aired  
  judgment; impaired abstract thinking; disturbances of motiv
ation and  
  mood; difficulty in establishing and maintaining effective 
work and  
  social relationships ......................................
............... 50 

Analysis

The issue in this case is the appropriate evaluation for 
post-traumatic stress disorder.  This is an initial rating 
case.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  We conclude that 
the disability has not significantly changed and that a 
uniform rating is warranted.

The Board notes that the Global Assessment of Functioning 
(GAF) is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 
is defined as denoting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). A score 
of 51 to 60 is defined as indicating moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). A GAF score of 61 to 70 is indicative of some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships. A score of 71 to 80 
indicates that, if symptoms are present at all, they are 
transient and expectable reactions to psychosocial stressors 
with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242- 244 (1995).

The record establishes that there are conflicts in the 
evidence.  One the one hand, the veteran was reported to be 
very stressed and to have severe post-traumatic stress 
disorder at the time of a March 2001 VA evaluation report, 
and he was under severe stress in March 2001 according to his 
son.  Additionally, he was cooperative and articulate in June 
2001 and one memory test was 4/4 and his judgment and insight 
were adequate.  Hallucinations were denied in June and August 
2001 and homicidal or suicidal ideation were denied in August 
2001 and February 2002.  

Furthermore, he was nicely dressed and groomed on VA 
examination in August 2001, when he was appropriate and 
cooperative and his speech was coherent and his thought 
process was linear.  His content of thought revealed no 
evidence of a psychosis, and no loosening of associations or 
homicidal, suicidal, or paranoid ideation.  Moreover, he was 
oriented times 4 with good recent and remote memory and good 
recall.  Cognitive functions were grossly intact.  The 
psychosocial and environmental stressors were assessed as 
moderate to severe in August 2001.  He was not assessed as a 
danger to himself on VA evaluation in February 2002.  At the 
time of the second VA evaluation above in March 2002, the 
veteran's appetite was good and his weight was stable and he 
was working around his property.  His dress, hygiene, and 
behavior were appropriate, and his mood was euthymic.  He had 
linear thought processes and his thought content and speech 
were unremarkable and he appeared to be in good control of 
his faculties.

On the other hand, in March 2001 he had sleep disturbance 
with frequent combat nightmares, appetite and mood 
disturbance, and intrusive thoughts about combat.  His global 
assessment of functioning then, according to an August 2001 
report, was 45.  In June 2001, he had continued nightly 
nightmares with screaming and fighting.  His affect was 
preoccupied, and his recall was only 1/4 after 5 minutes and 
3/4 with clues.  The serial 7's reported were 100, 97, and 88 
and his global assessment of functioning was 45.  On VA 
evaluation in August 2001, he was confused and did not recall 
that the psychiatrist evaluating him was the one he had seen 
in June 2001.  He reported chronic sleep problems and some 
hypervigilance on VA examination in August 2001 and he 
complained of some recent memory problems.  Furthermore, he 
reported many intrusive World War II memories.  Additionally, 
he was tearful at times during the interview and his affect 
and mood were depressed.  His insight and judgment were fair 
to good.  His global assessment of functioning was 50 
currently and over the past year.

H.H. wrote in January 2002 that she had become aware of the 
veteran's severe depression and talked to him when she could 
get him to answer the phone.  She also stated that he would 
go without food often and not talk about it.  She stated that 
he admitted to her the day before that he fights thoughts of 
suicide.  She reported that he was very withdrawn and that he 
was losing weight and not doing self care the way he should.  
She indicated that he cried occasionally and made references 
to suicide.  She called a VA psychiatrist later that day and 
stated that he was very withdrawn and depressed.  In February 
2002, the veteran reported feeling tired on awakening, and 
low energy, and becoming tearful at times, with a bleak 
outlook for the future.  

On VA evaluation in March 2002, the veteran reported that he 
did not know the last name of the new female friend who was 
living with him.  His life circumstances seemed to entail the 
exploitation of an elderly person with compromised mental 
abilities, impaired judgment, and difficulty in protecting 
his interests and property.  Two days later, he seemed happy 
with the situation.  He also reported that he was going to go 
out into the desert to die and he had had crying spells and 
was irritable and his sleep was variable with some 
nightmares.  His memory was only 1.5/3 after 5 minutes.  In 
May 2003, care providers reported inappropriate behaviors.  

The evidence indicates that the veteran meets the criteria 
for a 100 percent rating for post-traumatic stress disorder.  
The evidence tends to establish that PTSD is productive of 
total impairment.  Serial 7's of 100, 93, and 88 were 
reported in June 2001.  He was confused in August 2001.  In 
March 2002, he could not remember the last name of a woman 
who was living in his home.  These show gross impairment in 
thought processes.  The veteran has been reported as 
withdrawn.  The veteran had had nightly nightmares with 
screaming and fighting in June 2001, was hypervigilant in 
August 2001, and was very withdrawn in February 2002.   
Intermittent inability to perform activities of daily living 
is shown by the reports of the veteran having gone without 
food in January 2002, not eating in February 2002, and having 
been unable to eat well in March 2002.  

In sum, the evidence establishes impairment in memory, 
behavior and judgment.  He has been described as withdrawn, 
depressed and confused.  The facts show that he is 100 
percent disabled.

VCAA

Because this a full grant of the benefit sought any VCAA 
omission is harmless.



ORDER

A 100 percent evaluation for post-traumatic stress disorder 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


